Name: 2009/338/EC: Decision of the European Central Bank of 19Ã March 2009 on the establishment of the TARGET2-Securities Programme Board (ECB/2009/6)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  management;  information technology and data processing;  EU institutions and European civil service;  monetary economics;  cooperation policy
 Date Published: 2009-04-22

 22.4.2009 EN Official Journal of the European Union L 102/12 DECISION OF THE EUROPEAN CENTRAL BANK of 19 March 2009 on the establishment of the TARGET2-Securities Programme Board (ECB/2009/6) (2009/338/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB), and in particular Articles 3.1, 12.1 and 12.3 and Articles 17, 18 and 22 thereof, Whereas: (1) At its meeting of 6 July 2006, the Governing Council of the European Central Bank (ECB) decided to explore, in cooperation with central securities depositories (CSDs) and other market participants, the possibility of setting up a new Eurosystem service for securities settlement, to be called TARGET2-Securities (T2S). As part of its tasks in accordance with Articles 17, 18 and 22 of the Statute of the ESCB, the Eurosystem envisages that T2S will be a service based on a single platform allowing for core, neutral and borderless pan-European cash and securities settlement, which will be offered to CSDs to enable them to provide their customers with harmonised and commoditised delivery-versus-payment settlement services in central bank money in an integrated technical environment. (2) On 17 July 2008, the Governing Council decided to launch T2S and to provide the resources required until its completion. On the basis of an offer made by the Deutsche Bundesbank, the Banco de EspaÃ ±a, the Banque de France and the Banca dItalia, the Governing Council also decided that T2S would be developed and operated by these four national central banks (NCBs). (3) The effective and efficient organisation of T2S involving both internal and external stakeholders requires the establishment of a streamlined management body that will develop proposals for the Governing Council on key strategic issues and execute tasks of a purely technical nature (hereinafter the T2S Programme Board). (4) Under the principle of decentralisation laid down in Article 12.1 of the Statute of the ESCB, to the extent deemed possible and appropriate, NCBs carry out operations which form part of the tasks of the Eurosystem. The Eurosystem central banks will therefore entrust the T2S Programme Board with certain implementing tasks so that it can be fully operational and act on behalf of the whole Eurosystem. The Payment and Settlement Systems Committee (PSSC) will maintain its advisory role to the ECBs decision-making bodies, HAS ADOPTED THIS DECISION: Article 1 T2S Programme Board 1. The T2S Programme Board shall be established as a streamlined management body of the Eurosystem with the task of developing proposals for the Governing Council on key strategic issues and executing tasks of a purely technical nature in relation to T2S. 2. The mandate of the T2S Programme Board, including its objectives, responsibilities, tasks, composition, working procedures, and budget, shall be as set out in the Annex to this Decision. 3. The names and resumÃ ©s of candidates to be considered for appointment to the T2S Programme Board members shall be sent by members of the Governing Council to the Executive Board so that they are received no later than 8 April 2009. On the basis of such proposals, the Governing Council shall appoint members of the T2S Programme Board on 23 April 2009. 4. The T2S Programme Board shall commence work from mid-May 2009. 5. The T2S Programme Board shall communicate its agenda, a summary of its meetings and relevant documentation in relation to its meetings to the members of the PSSC to allow the latter to provide input to the T2S Programme Board. Article 2 Final provision This Decision shall enter into force on 20 March 2009. Done at Frankfurt am Main, 19 March 2009. The President of the ECB Jean-Claude TRICHET ANNEX MANDATE OF THE T2S PROGRAMME BOARD In line with the Treaty and the Statute of the European System of Central Banks and of the European Central Bank, the Eurosystem aims to offer its T2S Services to CSDs in Europe no later than 2013. The T2S services will allow for the core, neutral and borderless, i.e. pan-European, settlement of securities transactions on a delivery-versus-payment (DVP) basis in central bank money, on a single technical platform integrated with the real-time gross settlement systems settling in central bank money of each participating currency. In view of the provision of the T2S Services, the ECB Governing Council, as ultimate decision-making body of the Eurosystem, established the T2S Programme Board to assist the ECB decision-making bodies in ensuring the successful and timely completion of the T2S programme. The T2S Programme Board is also based on a T2S Protocol signed by the Eurosystem central banks. Without prejudice to the ultimate decision-making powers of the ECB decision-making bodies, the T2S Programme Board is entrusted with the autonomous performance of clearly defined executive tasks related to the T2S programme. The T2S Programme Board will report directly to the Governing Council regularly. The advisory functions of ESCB committees, in particular the PSSC, LEGCO and the EISC, are not affected by the establishment of the T2S Programme Board. The T2S Programme Board may seek and receive guidance from the Governing Council on T2S related issues in case of uncertainty or doubt. If and when new issues related to T2S arise, the T2S Programme Board may be assigned further clearly defined executive tasks. In light of the Governing Councils final competence in T2S issues, any tasks performed by the T2S Programme Board may be addressed by the Governing Council. OBJECTIVES Based on this mandate, the T2S Programme Board ensures that the T2S programme is implemented:  in accordance with market expectations, as reflected in the user requirement document (URD) dated 21 May 2008, as amended from time to time,  within the budget defined by the Governing Council,  no later than June 2013. RESPONSIBILITIES In view of meeting its objectives, the T2S Programme Board is responsible for:  submitting proposals to the ECB decision-making bodies on T2S issues that are of a strategic nature and might have an impact on the timely and successful implementation of the T2S programme within the agreed parameters,  managing the T2S programme on a daily basis,  managing the relations with T2S clients and external stakeholders,  reporting on the T2S programme to the ECB decision-making bodies on a regular and structured basis,  interacting with the 4CB. TASKS In view of fulfilling its responsibilities, the following executive tasks are assigned to the T2S Programme Board: 1. Elaboration of proposals for ultimate decision by the Governing Council The T2S Programme Board elaborates proposals in the following fields:  T2S governance,  T2S finances, including:  timely proposals on issues related to the compliance with the stated T2S objective of full cost recovery (e.g. in case T2S does not attract sufficient volume) and the possible resulting financial risk, the Eurosystem may be exposed to,  proposals in light of the outcome of the T2S Programme Boards negotiations with the 4CB regarding the conditional fixed price offer (including the payment schedule),  proposals on the annual budget managed by the T2S Programme Board,  proposals concerning the T2S cost methodology, and  proposals regarding the T2S pricing policy,  overall T2S programme planning,  any contract to be signed between the Eurosystem and external stakeholders,  T2S risk management framework (and acceptance of remaining risks),  service level agreements (SLAs) to be established with the CSDs and NCBs and the 4CB,  T2S migration strategy,  crisis management strategy. 2. Programme management The T2S Programme Board:  performs the overall management of the T2S programme,  establishes a detailed plan, on the basis of the overall T2S programme plan, as approved by the Governing Council,  assesses, validates and accepts the 4CB deliverables, according to pre-agreed quality standards, and in particular ensures that they are consistent with the URD,  validates proposals from the 4CB, in particular on IT strategy, network provision and capacity planning strictly related to T2S,  approves payment of instalments to the 4CB, according to an agreed schedule approved by the Governing Council (conditional fixed price offer), once the 4CB deliveries have been accepted by the T2S Programme Board,  coordinates proper change management (URD),  establishes test scenarios and later coordinates tests between the various stakeholders,  implements the T2S risk management framework within the parameters set by the Governing Council,  implements the T2S migration strategy within the parameters set by the Governing Council,  implements the T2S crisis management strategy within the parameters set by the Governing Council,  ensures compliance of the T2S service with regulatory requirements. 3. Relations with external stakeholders The T2S Programme Board:  ensures that the T2S service meets the market needs,  maintains close relations with the CSDs (jointly with the Eurosystem central banks) and non-euro area NCBs. The chairperson of the T2S Programme Board chairs the T2S Advisory Group or its successor body,  negotiates with CSDs (jointly with the Eurosystem central banks) and NCBs, including contracts for development and operational phases (to be endorsed by the Governing Council),  performs, with the help of the central bank expert network, a central role in the communication on T2S vis-Ã -vis market participants and public authorities,  conducts all T2S related harmonisation work,  closely cooperates with all relevant public authorities or private bodies (e.g. the EU Commission and the European Parliament, securities regulators), on relevant initiatives in the field of securities clearing and settlement,  ensures transparency through the timely and consistent publication of relevant documentation. 4. Reporting The T2S Programme Board:  prepares quarterly reports to the Governing Council. In the spirit of full transparency, these reports are sent to the PSSC and to the EISC for comments before they are submitted to the Executive Board and the Governing Council,  shares the agendas, the summaries and the relevant documentation of its meetings with the members of the PSSC to allow such members to provide input to the T2S Programme Board in exceptional cases,  may consult any ESCB committees in case of need. COMPOSITION The T2S Programme Board is composed of eight members. The mandate of a T2S Programme Board member lasts for eighteen months and may be renewed. Members of the Governing Council and the Governors of central banks that have committed to settle their national currency via T2S may present candidates for the T2S Programme Board. The Governing Council will appoint the members of the T2S Programme Board upon the proposal of the Executive Board of the ECB. In addition to the abovementioned members, the Governing Council may nominate alternates for each of the NCB members. These alternates will receive all T2S Programme Board documentation, will replace the incumbent in case of absence and may attend meetings of the T2S Programme Board as observers. WORKING PROCEDURES  T2S Programme Board members do not represent their central bank of origin, but act in the general interest of the Eurosystem,  in case of an equal number of votes in the T2S Programme Board, its chairperson will have a casting vote,  members of the T2S Programme Board will not vote when they are in a situation of conflict of interest. This applies in particular to the members of Deutsche Bundesbank, Banque de France, Banca dItalia and Banco de EspaÃ ±a, if the T2S Programme Board decides on the validation of the 4CB deliveries,  the chairperson of the T2S Programme Board works full time on the T2S project; the independent members at least 30 % and the other members at least 10 %,  members of the T2S Programme Board may not, at the same time, be members of the ECB decision-making bodies nor of the PSSC, nor of the EISC,  the T2S Programme Board is supported by a T2S project team which may also be composed of staff seconded by ESCB central banks. The team may also hire consultants,  the T2S Programme Board function is subject to the reviews of the Internal Auditors Committee of the Eurosystem,  the T2S Programme Board generally meets once every month, or on an ad-hoc basis, at the invitation of the Chairperson,  details of the working procedures are to be addressed in the Rules of Procedure of the T2S Programme Board. BUDGET The T2S Programme Board has its own budget, adopted by the Governing Council and subject to the BUCOM procedures. This budget comprises exclusively expenses which will be recovered by the T2S CSDs and, ultimately, by the T2S users. All such expenses are in the T2S budget. The PSSC, the EISC, the BUCOM and the T2S Advisory Group are consulted before the budget proposal is sent to the Governing Council. As much as possible and appropriate, the T2S Programme Board follows the procedures of the ECB, and the support functions of the ECB. Related expenses are reimbursed to the ECB. TRANSITORY MEASURES Transitory measures aim at allowing the T2S Programme Board to be fully operational on 1 August 2009. Members of the Governing Council and Governors of non-euro central banks which have committed to settle their national currencies via T2S are invited to propose candidates for membership of the T2S Programme Board by 8 April 2009, in view of their appointment by the Governing Council on 23 April 2009. ECB staff members of the T2S division are assigned to the T2S programme as from 1 August 2009. The T2S Programme Board will, inter alia, prepare proposals for the meeting of the Governing Council of 16 July 2009, on the following topics:  a budget for 2009,  Rules of Procedure for the T2S Programme Board,  a note clarifying the working relations between the ECB services and the T2S Programme Board.